600 S.E.2d 463 (2004)
STATE of North Carolina
v.
Herbert Thomas SHORE.
No. 172P04.
Supreme Court of North Carolina.
June 24, 2004.
J. Clark Fischer, Winston-Salem, for Shore.
Amy C. Kunstling, Assistant Attorney General, Thomas J. Keith, District Attorney, for State.


*464 ORDER

Upon consideration of the petition filed by Defendant on the 14th day of April 2004 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 24th day of June 2004."